Case 4:19-cr-40018-SOH Document 47           Filed 11/22/20 Page 1 of 2 PageID #: 113




                 IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF ARKANSAS
                         TEXARKANA DIVISION

UNITED STATES OF AMERICA                                                PLAINTIFF

      v.                        4:19CR40018 SOH

LONNIE JOSEPH PARKER                                                 DEFENDANT


  MOTION FOR ORDER REGARDING COMPLIANCE WITH SUBPOENA

      Comes Lonnie Joseph Parker, through his attorneys, John Wesley Hall and

Jeff Rosenzweig, and for his MOTION FOR ORDER REGARDING COMPLIANCE WITH

SUBPOENA states:

      1. Parker has subpoenaed various records for the now-cancelled December

1, 2020, hearing. In an attachment to those subpoenas, counsel stated the following:


            IN LIEU OF ATTENDANCE YOU MAY PROVIDE
            COPIES OF THE FOREGOING WITH AN AFFIDAVIT
            OF AUTHENTICITY TO:

            Jeff Rosenzweig
            Attorney at Law
            300 Spring St., Suite 310
            Little Rock, AR 72201
            Tel: 501-372-5247
            Fax: 501-376-0770
            Email: jrosenzweig@att.net

      2.    Despite this statement, one recipient of the subpoenas, the keeper of

                                         1
Case 4:19-cr-40018-SOH Document 47            Filed 11/22/20 Page 2 of 2 PageID #: 114




records of the Texas Back Institute,       has informed counsel that        while her

organization is willing to send records to counsel, her organization requires a court

order to that effect before doing so.

      3. Therefore, Parker requests that this Court issue an order stating that the

Texas Back Institute is to comply with the subpoena by sending the materials to

counsel. A proposed order is being emailed to the Court’s chambers.

      WHEREFORE, Parker prays that the Court issue an order to the Texas Back

Institute that it may comply with the subpoena by sending the records directly to

counsel.

                                        LONNIE JOSEPH PARKER


                                        JEFF ROSENZWEIG
                                        Ark. Bar No. 77115
                                        300 Spring St., Suite 310
                                        Little Rock, AR 72201
                                        (501) 372-5247
                                        jrosenzweig@att.net

                                        JOHN WESLEY HALL
                                         Ark. Bar No. 73047
                                        1202 Main Street; Suite 210
                                        Little Rock, Arkansas 72202-5057
                                        (501) 371-9131 / fax (501) 378-0888
                                        ForHall@aol.com

                                        Attorneys for Defendant



                                          2
